Case: 13-12605   Date Filed: 01/15/2014   Page: 1 of 7


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-12605
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:13-cv-00085-GKS-DAB


RONALD L. LANE, JR.,
individually,
VANESSA R. LANE,
individually,

                                                         Plaintiffs-Appellants,

                                  versus

GUARANTY BANK,
BANK OF AMERICA,
ANY AND ALL UNKNOWN PARTIES CLAIMING BY, THROUGH, UNDER
AND AGAINST THE HEREIN NAMED INDIVIDUAL DEFENDANT(S) WHO
ARE NOT KNOWN TO BE DEAD OR ALIVE, WHETHER SAID UNKNOWN
PARTIES MAY CLAIM AN INTEREST,

                                                        Defendants-Appellees.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (January 15, 2014)
              Case: 13-12605        Date Filed: 01/15/2014   Page: 2 of 7


Before PRYOR, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Ronald Lane, Jr. and Vanessa Lane, proceeding pro se, appeal the dismissal

of their complaint for failure to state a claim upon which relief may be granted and

the denial of their motion for relief from judgment. Having considered the parties’

briefs and the record, we affirm.

                                            I

      Because we write for the parties, we assume familiarity with the underlying

facts of the case and recite only what is necessary to resolve this appeal.

      The Lanes filed a verified complaint in state court seeking to quiet title to

real property which they alleged they owned in fee simple pursuant to a corporate

warranty deed. The complaint alleged that Guaranty Bank recorded a “purported

mortgage document” in the public records of Seminole County evidencing that it

had loaned the Lanes $115,000. The Lanes repeatedly demanded that Guaranty

Bank prove that it had loaned them the money, but the bank furnished no evidence

of such a loan. Bank of America subsequently recorded an assignment from

Guaranty Bank of the purported loan in the public records of Seminole County.

The Lanes demanded that Bank of America proffer proof of the validity of the

assignment and its interest in their property, but it failed to do so. The Lanes sued

both banks, requesting a declaration that the mortgage and assignment are null and

                                            2
                 Case: 13-12605       Date Filed: 01/15/2014     Page: 3 of 7


void, canceling the mortgage and subsequent assignment, and granting their

request to quiet title to their property against Guaranty Bank 1 and Bank of

America.       The Lanes attached to their complaint copies of the mortgage,

assignment, and demand letters allegedly sent to the banks.

      Following removal, the district court dismissed the Lanes’ complaint with

prejudice for failure to state a claim to quiet title, and denied their subsequently-

filed motion for relief from judgment under Rule 60(b). The Lanes now appeal.

                                               II

      We review the dismissal of a complaint for failure to state a claim under

Rule 12(b)(6) de novo. See Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043,

1056-57 (11th Cir. 2007). In so doing, we view the complaint in the light most

favorable to the plaintiffs and accept as true all of the well-pleaded facts. Id. at

1057. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim of relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that merely

sets forth “a formulaic recitation of the elements of a cause of action will not do,”

and mere conclusory statements in support of a threadbare recital of the elements

of a cause of action will not suffice. See id. at 678.


      1
          The record indicates that Guaranty Bank was never served with process.
                                               3
              Case: 13-12605     Date Filed: 01/15/2014    Page: 4 of 7


      We review the district court's refusal to grant leave to amend a complaint for

abuse of discretion, but review the legal conclusion that amendment would be

futile de novo. Harris v. Ivax Corp., 182 F.3d 799, 802 (11th Cir. 1999).

      Although we construe the pleadings of pro se litigants liberally, this

construction “does not give a court license to serve as de facto counsel for a party .

. . or to rewrite an otherwise deficient pleading in order to sustain an action.” GJR

Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)

(citation omitted), overruled on other grounds by Randall v. Scott, 610 F.3d 701,

709 (11th Cir. 2010). To this end, although a pro se plaintiff is entitled to at least

one opportunity to amend where “a more carefully drafted complaint might state a

claim,” Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by

Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002),

leave to amend need not be granted where amendment would be futile. Cockrell v.

Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

      We review the denial of a Rule 60(b) motion for relief from judgment for

abuse of discretion. Willard v. Fairfield Southern Co., 472 F.3d 817, 821 (11th

Cir. 2006). In relevant part, Rule 60(b) allows for relief from “a final judgment,

order, or proceeding” on grounds of “mistake, inadvertence, surprise, or excusable

neglect; newly discovered evidence that, with reasonable diligence, could not have

been discovered in time to move for a new trial . . . fraud . . . misrepresentation, or

                                          4
                Case: 13-12605       Date Filed: 01/15/2014       Page: 5 of 7


misconduct by an opposing party; the judgment[‘s] void[ness] . . . or any other

reason that justifies relief. Fed. R. Civ. P. 60(b)(1)-(4), (6).

                                               III

       The Lanes argue that (1) the district court erred in dismissing their complaint

with prejudice because they properly stated - or at a minimum should have been

given leave to replead - a quiet title claim; (2) the district court improperly

considered materials beyond the four corners of the complaint at the motion-to-

dismiss stage; and (3) the district court improperly denied their Rule 60(b)

motion.2

       The Lanes first contend that the district court erroneously dismissed their

quiet title claim because their allegations stated a claim as pled. A claim for quiet

title in Florida “must not only show title in the plaintiff to the lands in controversy,

but also that a cloud exists, before relief can be given against it.” Stark v. Frayer,

67 So. 2d 237, 239 (Fla. 1953). See also Trs. of Internal Improvement Fund of

Fla. v. Sutton, 206 So. 2d 272, 274 (Fla. 3d DCA 1968) (“It is well settled that he

who comes into equity to get rid of a cloud upon his own title must show clearly

the validity of his own title and the invalidity of his opponents.”).




       2
         The Lanes also assert that they were entitled to amend their complaint once as of right
under Florida Rule of Civil Procedure 1.190. This argument fails, however, because the Florida
Rules of Civil Procedure do not apply in federal court.
                                                5
                 Case: 13-12605       Date Filed: 01/15/2014        Page: 6 of 7


       The district court properly dismissed the Lanes' complaint for failure to state

a claim. Accepting the Lanes' allegations as true and construing them in the light

most favorable to the Lanes, the Lanes did not allege sufficient facts to plausibly

show that Bank of America's interest in the property was invalid, and that the

underlying mortgage or assignment was a cloud on their title. The Lanes hinge

their quiet title claim on the failure of Guaranty Bank and Bank of America to

respond to their demands for proof of the validity of the mortgage and assignment.

The banks' failure to respond to the Lanes' unilateral demands, however, is legally

insufficient to create a cloud on their title. The Lanes merely offer their own

unsupported, subjective belief that the failure to respond rendered the mortgage

and assignment invalid. This subjective belief, however, does not rise to the level

of stating a claim that is “plausible on its face.” Iqbal, 556 U.S. at 678. Because

the banks’ failure to respond did not render the mortgage and assignment invalid or

create a cloud on the Lanes’ title, the district court did not abuse its discretion in

concluding that amendment would have been futile. See Cockrell, 510 F.3d at

1310. 3




       3
          We likewise reject the Lanes’ argument that the district court violated their due process
rights by dismissing their complaint. See Vanderberg v. Donaldson, 259 F.3d 1321, 1324 (11th
Cir. 2001) ( “Plaintiff cites no authority, nor do we know of any, which supports his contention
that constitutional due process requires that a plaintiff always be afforded a chance to amend his
complaint.”).
                                                 6
               Case: 13-12605     Date Filed: 01/15/2014    Page: 7 of 7


      Moreover, to the extent that the district court considered the purported loan

documents and demand letters that the Lanes attached to their complaint in

deciding that dismissal was appropriate, it did not err in doing so. See Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (noting that courts

“ordinarily examine . . . documents incorporated into the complaint by reference”

in ruling on motions to dismiss). Nor did the district court abuse its discretion in

denying the Lanes’ motion for rehearing. Although the Lanes cite the language of

Rule 60(b), they do not explain their entitlement to any of the grounds for relief set

forth in the rule. To the extent their brief can be read to take issue with the district

court’s purported imposition of dismissal with prejudice as a sanction against

them, such an argument is misguided. The district court dismissed their complaint

for failure to state a claim under Rule 12(b)(6), not as a punitive sanction.

                                          IV

      The district court’s dismissal of the Lanes’ complaint with prejudice and

denial of the Lanes’ motion for relief from judgment are affirmed.

      AFFIRMED.




                                           7